Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 1 of 7 PageID 4170




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    UNITED STATES OF AMERICA

    v.                                 Case No.: 8:08-cr-450-VMC-CPT

    DENEIL TENASHEL CAMPBELL

    ____________________________/

                                    ORDER

         This cause comes before the Court pursuant to Defendant

    Deneil   Tenashel    Campbell’s   pro   se   “Motion   for   Sentence

    Reduction under 603(b) of the First Step Act and 18 U.S.C. §

    3582(c)” (Doc. # 470), filed on August 9, 2021. The United

    States of America responded on September 9, 2021. (Doc. #

    474). For the reasons set forth below, the Motion is denied.

    I.   Background

         On July 8, 2010, Campbell was sentenced to a total term

    of imprisonment of 295 months for conspiracy to possess with

    intent to distribute 5 kilograms or more of cocaine and

    possession of a firearm in furtherance of a drug trafficking

    crime. (Doc. # 276). Then, on February 4, 2015, an amended

    judgment was entered, reducing Campbell’s sentence to 248

    months. (Doc. # 210). Pursuant to Amendment 782, his term of

    imprisonment was subsequently reduced to 211 months. (Doc. #

    450). Campbell is 34 years old, and his projected release


                                      1
Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 2 of 7 PageID 4171




    date   is   November     30,   2023.      See   BOP    Inmate   Locator   at

    https://www.bop.gov/inmateloc/ (last accessed on September

    13, 2021).

           In the Motion, Campbell seeks compassionate release from

    prison under Section 3582(c)(1)(A), as amended by the First

    Step Act, because of his rehabilitation in prison and his

    belief that he would have received a lower sentence if he

    were sentenced today. (Doc. # 470). The United States has

    responded (Doc. # 474), and the Motion is now ripe for review.

    II.    Discussion

           A.   Compassionate Release

           The United States argues that the Motion should be denied

    because Campbell has not established an extraordinary or

    compelling reason for compassionate release. (Id. at 2-3).

    The Court agrees.

           A term of imprisonment may be modified only in limited

    circumstances.      18   U.S.C.   §    3582(c).       The   Court   construes

    Campbell’s Motion as arguing that his sentence may be reduced

    under Section 3582(c)(1)(A)(i), which states:

           the court, upon motion of the Director of the Bureau
           of Prisons [(BOP)], or upon motion of the defendant
           after the defendant has fully exhausted all
           administrative rights to appeal a failure of the
           Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the
           receipt of such a request by the warden of the


                                          2
Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 3 of 7 PageID 4172




         defendant’s facility, whichever is earlier, may
         reduce the term of imprisonment . . . after
         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

    expands the criteria for compassionate release and gives

    defendants the opportunity to appeal the [BOP’s] denial of

    compassionate release.”      United States v. Estrada Elias, No.

    6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

    (citation    omitted).    “However,    it   does    not   alter   the

    requirement that prisoners must first exhaust administrative

    remedies before seeking judicial relief.” Id.

         Here, the United States appears to concede that Campbell

    exhausted his administrative remedies. (Doc. # 474 at 2).

    Even assuming that Campbell has exhausted his administrative

    remedies, the Motion is denied because he has not demonstrated

    that his circumstances are extraordinary and compelling so as

    to warrant release.

         The Sentencing Commission has set forth the following

    qualifying    “extraordinary     and   compelling     reasons”    for

    compassionate release: (1) terminal illness; (2) a serious

    medical condition that substantially diminishes the ability



                                      3
Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 4 of 7 PageID 4173




    of the defendant to provide self-care in prison; or (3) the

    death of the caregiver of the defendant’s minor children.

    USSG § 1B1.13, comment. (n.1); see also United States v.

    Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021)(“In short, 1B1.13

    is   an      applicable         policy       statement       for        all    Section

    3582(c)(1)(A) motions, and Application Note 1(D) does not

    grant discretion to courts to develop ‘other reasons’ that

    might     justify       a    reduction      in   a   defendant’s        sentence.”).

    Campbell bears the burden of establishing that compassionate

    release is warranted. See United States v. Heromin, No. 8:11-

    cr-550-VMC-SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

    2019)     (“Heromin         bears    the     burden    of    establishing           that

    compassionate release is warranted.”).

          While       Campbell      argues       that    release       is    appropriate

    because      he   has       served   over    half     his   sentence,         has   made

    positive life changes while in prison, and his father is

    blind, these are not extraordinary and compelling reasons

    under the law. Bryant, 996 F.3d at 1248; see also United

    States v. White, No. 6:95-cr-179-ACC-DCI, 2021 WL 2784325, at

    *3   (M.D.    Fla.      July    2,   2021)       (“While    the    Court      commends

    Defendant’s commitment to rehabilitation, the Court cannot

    determine that a defendant’s rehabilitation or a statutory




                                                4
Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 5 of 7 PageID 4174




    change constitutes an extraordinary and compelling reason for

    relief.” (citing Bryant, 996 F.3d at 1265)).

         Even if the Court could consider other reasons for

    compassionate release, the Court still would not find that

    these circumstances — while laudable and understandable — are

    extraordinary and compelling. See United States v. Guyton, -

    -- F. App’x ---, 2021 WL 2310420, at *2 (11th Cir. June 7,

    2021) (“A defendant’s rehabilitation, by itself, is not an

    extraordinary    and    compelling    reason    under   the   policy

    statement.”); United States v. Greene, No. 1:17-cr-00012-NT-

    1, 2020 WL 4475892, at *5 (D. Maine Aug. 4, 2020) (finding

    that a need to care for an inmate’s blind, elderly mother,

    who had a serious heart condition, does not constitute an

    extraordinary     and    compelling     circumstance      warranting

    compassionate release).

         Furthermore, the 18 U.S.C. § 3553(a) factors do not

    support compassionate release. Section 3553(a) requires the

    imposition of a sentence that protects the public and reflects

    the seriousness of the crime. Given that Campbell was involved

    in a serious drug trafficking conspiracy, possessed a weapon

    to further such conspiracy, and has over two years left on

    his sentence, compassionate release at this time would not

    adequately protect the public and reflect the seriousness of


                                      5
Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 6 of 7 PageID 4175




    his crime. Thus, the Motion is denied as to compassionate

    release.

         B.     Fair Sentencing Act

         Campbell’s brief motion does not mention the First Step

    Act’s retroactivity amendment to the Fair Sentencing Act.

    (Doc. # 470). However, to the extent Campbell argues that he

    would have received a lesser sentence had he been sentenced

    today, the Court finds that Campbell is not eligible for

    relief under the First Step Act.

         As the United States persuasively explains, Campbell is

    not eligible “because the amount of crack cocaine Campbell

    conspired to distribute far exceeded the heightened threshold

    of the First Step Act.” (Doc. # 474 at 4). At sentencing,

    Campbell was held responsible for at least 25 kilograms of

    crack cocaine. (Doc. # 443 at 8); see also United States v.

    Jones, 962 F.3d 1290, 1303 (11th Cir. 2020) (“[I]n determining

    what a movant’s statutory penalty would be under the Fair

    Sentencing Act, the district court is bound by a previous

    finding    of   drug   quantity   that   could   have   been   used   to

    determine the movant’s statutory penalty at the time of

    sentencing.”), cert. denied, 209 L. Ed. 2d 758 (May 17, 2021).

    Because Campbell was accountable for such a large amount of

    drugs and Section 841(b)(1)(A)’s threshold quantity is now


                                       6
Case 8:08-cr-00450-VMC-CPT Document 475 Filed 09/13/21 Page 7 of 7 PageID 4176




    280 grams, Section 841(b)(1)(A) remains the governing penalty

    provision for Campbell. See 21 U.S.C. § 841(b)(1)(A) (setting

    “a term of imprisonment which may not be less than 10 years

    or more than life” for violations involving “280 grams or

    more of a mixture or substance described in clause (ii) which

    contains cocaine base”).

         “In short, Campbell’s sentence today would not have been

    lower   under   the   amendments       brought   about   by   the   Fair

    Sentencing Act” and he “is not entitled to relief under the

    retroactivity provisions of the First Step Act.” (Doc. # 474

    at 6). The Motion is denied.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Deneil Tenashel Campbell’s pro se “Motion for

    Sentence Reduction under 603(b) of the First Step Act and 18

    U.S.C. § 3582(c)” (Doc. # 470) is DENIED.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

    13th day of September, 2021.




                                       7
